Title: To Thomas Jefferson from Craven Peyton, 25 June 1805
From: Peyton, Craven
To: Jefferson, Thomas


                  
                     Dr. Sir 
                     
                     
                        on or before 25 Jun 1805
                     
                  
                  I am very much pleased that it is convenient for you to meet those debts £47. the 10th July & £160. on the 10th of August as it will answer very well. you will be so good as to name it to Mr. Jefferson by the first mail. Bullocks deed is for the proportion of interest which James L. Henderson sold me with an addition of the warehouse & the store house Henderson & Connard formerly Occupied. At the time Henderson made the sale to me of the infant legatees shares, it was agreed on by him & his Mothar that he woud. give them land adjoining to theres where they then lived, which I suppose was satisfactory to Bullock, you will be astonished on seeing the warehouse list, at its decline but is easily remided by getting a Cash Commission establishd, which woud put it out of the power of the Merchants to treat the Planters with as much injustice as they do; for four or five years back Columbia warehouse I beleave have averaged 1500 Hhds. two thirds of which aught and woud of been braught to Milton if Justis coud. of been had, please enclose them othar papers to be recorded. with great respt
                  
                     C. Peyton 
                     
                  
               